Citation Nr: 0200642
Decision Date: 01/17/02	Archive Date: 03/15/02

DOCKET NO. 95-32 646               DATE JAN 17, 2002

On appeal from the Department of Veterans Affairs, Regional Office
in New York, New York

THE ISSUES

1. Entitlement to service connection for diverticulitis.

2. Entitlement to an increased rating for service-connected
psychiatric disorder, currently rated as 30 percent disabling.

3. Entitlement to a compensable rating for filariasis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Thomas D. Jones, Associate Counsel 

INTRODUCTION

The veteran served on active duty from September 1940 to May 1945.

These matters come before the Board of Veterans' Appeals (Board) on
appeal from a March 1995 rating decision of the Regional Office
(RO) of the Department of Veterans Affairs (VA), located in New
York, New York.

The matter of entitlement to service connection for diverticulosis
is discussed in the remand portion of this decision.

FINDINGS OF FACT

1. All information and evidence necessary for an equitable
disposition of the matters of entitlement to increased ratings for
psychiatric disability and filariasis has been obtained.

2. Service-connected psychiatric disability is productive of no
more than occupational and social impairment due to symptoms such
as a depressed mood, anxiety and sleep impairment, but with
generally satisfactory functioning and routine behavior, and
results in no more than definite impairment in the ability to
establish or maintain effective or wholesome relationships with
people and no more than definite industrial impairment.

3. There is no competent evidence of chronic filariasis or
residuals thereof.

2 -

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for
service-connected psychiatric disability have not been met. 38
U.S.C.A. 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 4.132,
Diagnostic Code 9411 (1996); 38 C.F.R. 4.130, Diagnostic Code 9411
(2001).

2. The criteria for a compensable evaluation for service-connected
filariasis have not been met. 38 U.S.C.A. 1155, 5107 (West 1991 &
Supp. 2001); 38 C.F.R. 4.88b, Diagnostic Code 6305 (1996); 38
C.F.R. 4.88b, Diagnostic Code 6305 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this appeal
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed
into law. Regulations implementing the VCAA (codified at 38
U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp.
2001)), are now published at 66 Fed. Reg. 45,620, 45,630-32 (August
29, 2001) (to be codified at 38 C.F.R. 3.102, 3.156(a), 3.159 and
3.326). The VCAA and the implementing regulations are liberalizing
and applicable to the issues on appeal. See Karnas v. Derwinski, 1
Vet. App. 308, 312- 13 (1991).

The Act and the implementing regulations essentially eliminate the
requirement that a claimant submit evidence of a well-grounded
claim, and provide that VA will assist a claimant in obtaining
evidence necessary to substantiate a claim but is not required to
provide assistance to a claimant if there is no reasonable
possibility that such assistance would aid in substantiating the
claim. They also require VA to notify the claimant and the
claimant's representative, if any, of any information, and any
medical or lay evidence, not previously provided to the Secretary
that is necessary to substantiate the claim. As part of the notice,
VA is to specifically

3 -

inform the claimant and the claimant's representative, if any, of
which portion, if any, of the evidence is to be provided by the
claimant and which part, if any, VA will attempt to obtain on
behalf of the claimant.

In Bernard v. Brown, the Court held that when the Board addresses
in its decision a question that had not been addressed by the RO,
it must consider whether the claimant has been given adequate
notice of the need to submit evidence or argument on that question
and an opportunity to submit such evidence and argument and to
address that question at a hearing, and, if not, whether the
claimant has been prejudiced thereby. Bernard, 4 Vet. App. 384,
392-94 (1993).

The Board finds that the veteran is not prejudiced by its
consideration of the claims decided herein pursuant to the new
legislation and the implementing regulations insofar as VA has
already met all notice and duty to assist obligations to the
veteran under the new law, to include as delineated under the newly
promulgated implementing regulations. In essence, the veteran in
this case has been notified as to the laws and regulations
governing entitlement to increased ratings for the disabilities in
question, to include notification as to interim changes in the
applicable regulatory criteria. He has, by information letters,
rating actions, the statement of the case and supplemental
statements of the case, been advised of the evidence considered in
connection with his appeal, and the evidence potentially probative
of the claims throughout the procedural course of the claims
process. See 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to
be codified at 38 C.F.R. 3.159(b)(1), (e)). No additional evidence
has been identified or added to the claims file since the last
supplemental statement of the case and rating action. He has also
been advised of the VCAA and its potential impact on his claims by
letter dated in March 2001. He was afforded additional opportunity
to present evidence and argument at that time; he did not respond.

The RO has attempted to obtain, and has in fact associated with the
claims file available service medical records, as well as VA and
private records identified by the veteran as potentially probative
of his rating claims. He has identified the availability of no
additional records pertinent to such claims.

4 -

Finally, the Board emphasizes that the claims file contains
sufficient medical evidence relevant to the severity of the claimed
disabilities, such that additional development to obtain other
opinions is not warranted. Here the Board notes that there is no
medical evidence, to include based on review of outpatient records
subsequent to the last VA examination of record, of any material
change in the disabilities at issue. Further examination is not
required in the absence of evidence showing some increase in
disability. Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999). Based
on the evidentiary record, therefore, and as will be further
discussed herein, further examination is not necessary prior to
disposition of the claims before the Board.

For the reasons set out above, the veteran will not be prejudiced
as a result of the Board deciding these claims without first
affording the RO an opportunity to consider the claim anew in light
of the newly published regulations found at 66 Fed. Reg. 45,620,
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. 3.102,
3.156(a), 3.159 and 3.326), or without first affording the veteran
opportunity to specifically respond to the new regulatory language.
Rather, the Board finds the all duties set out under the VCAA have
been met in this case and that there is no reasonable possibility
that additional development will aid the veteran in his claims. See
Wensch v. Principi, No. 99-2210, slip. op. at 15-16 (U.S. Vet. App.
Dec. 20, 2001), citing DelaCruz v. Principi, 15 Vet. App. 143, 149
(2001). A remand for adjudication by the RO would thus serve only
to further delay resolution of the veteran's claims. See Soyini v.
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to
requirements in the law does not dictate an unquestioning, blind
adherence in the face of overwhelming evidence in support of the
result in a particular case; such adherence would result in
unnecessarily imposing additional burdens on VA with no benefit
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430
(1994) (remands which would only result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran are
to be avoided).

5 - 

Legal Criteria

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(2001). The percentage ratings contained in the Schedule represent,
as far as can be practicably determined, the average impairment in
earning capacity resulting from diseases and injuries incurred or
aggravated during military service and the residual conditions in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1 (2001). In
determining the disability evaluation, the VA has a duty to
acknowledge and consider all regulations which are potentially
applicable based upon the assertions and issues raised in the
record and to explain the reasons and bases for its conclusion.
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Governing
regulations include 38 C.F.R. 4.1, 4.2 (2001), which require the
evaluation of the complete medical history of the veteran's
condition.

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Francisco v. Brown, 7 Vet.
App. 55, 58 (1994). Where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria for that rating. Otherwise the lower rating will be
assigned. 38 C.F.R. 4.7 (2001).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that where a law or regulation changes after a claim has been
filed or reopened but before the administrative or judicial appeal
process has been concluded, the version most favorable to the
veteran should and will apply unless Congress provides otherwise or
permits the Secretary to do otherwise. The rule in Karnas v.
Derwinski does not apply to case law but only to changes in
statutes or regulations. Brewer v. West, 11 Vet. App. 228 (1998).

VA's General Counsel has interpreted Karnas to mean that where a
law or regulation changes during the pendency of a claim for
increased rating, the Board should first determine whether the
revised version is more favorable to the veteran. In so doing, it
may be necessary for the Board to apply both the old and new

versions of the regulation. If the revised version of the
regulation is more favorable, the retroactive reach of that
regulation under 38 U.S.C.A. 5110(g) (West 1991), can be no earlier
than the effective date of that change. The Board must apply only
the earlier version of the regulation for the period prior to the
effective date of the change. VAOPGCPREC 3-2000 (April 10, 2000).

In Bernard v. Brown, the Court held that when the Board addresses
in its decision a question that had not been addressed by the RO,
it must consider whether the claimant has been given adequate
notice of the need to submit evidence or argument on that question
and an opportunity to submit such evidence and argument and to
address that question at a hearing, and, if not, whether the
claimant has been prejudiced thereby. Bernard, 4 Vet. App. 384,
392-94 (1993).

Except as otherwise provided by law, a claimant has the
responsibility to present and support a claim for benefits under
laws administered by the Secretary. The Secretary shall consider
all information and lay and medical evidence of record in a case
before the Secretary with respect to benefits under laws
administered by the Secretary. When there is an approximate balance
of positive and negative evidence regarding any issue material to
the determination of a matter, the Secretary shall give the benefit
of the doubt to the claimant. 38 U.S.C.A. 5107 (West Supp. 2001);
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny
a claim on its merits, the evidence must preponderate against the
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing
Gilbert, 1 Vet. App. at 54. All benefit of the doubt will be
resolved in the veteran's favor. 38 C.F.R. 4.3 (2001).

Analysis

PTSD

Before November 7, 1996, VA regulations provided that the severity
of a psychiatric disorder was premised upon actual symptomatology,
as it affected social and industrial adaptability. 38 C.F.R. 4.130
(1996). Two of the most important determinants were time lost from
gainful employment and decrease in work efficiency. Id.

7 -

The pre-November 7, 1996, schedular criteria for psychiatric
disability provide for a 30 percent evaluation where there is
definite impairment in the ability to establish or maintain
effective or wholesome relationships with people and the
psychoneurotic symptoms result in such reduction in initiative,
flexibility, efficiency and reliability levels as to produce
definite industrial impairment. 38 C.F.R. 4.132, Diagnostic Code
9411 (1996). Definite impairment has been construed to mean
"distinct, unambiguous, and moderately large in degree." VAOPGCPREC
9-93 (November 9, 1993). A 50 percent evaluation for PTSD is
warranted where the ability to establish or maintain effective or
favorable relationships with people is considerably impaired and by
reason of the psychoneurotic symptoms, the reliability, flexibility
and efficiency levels are so reduced as to result in considerable
industrial impairment. A 70 percent evaluation is warranted where
the ability to establish and maintain effective or favorable
relationships with people is severely impaired and the
psychoneurotic symptoms are of such severity and persistence that
there is severe impairment in the ability to obtain or retain
employment. A 100 percent evaluation is warranted where the
attitudes of all contacts except the most intimate are so adversely
affected as to result in virtual isolation in the community: there
is evidence of totally incapacitating psychoneurotic symptoms
bordering on the gross repudiation of reality with disturbed
thought or behavioral processes associated with almost all daily
activities such as fantasy, confusion, panic and explosions of
aggressive energy resulting in profound retreat from mature
behavior and where the veteran is demonstrably unable to obtain or
retain employment. 38 C.F.R. 4.132, Diagnostic Code 9411.

Effective November 7, 1996, 38 C.F.R. 4.130, provides for a 30
percent disability rating when there is occupational and social
impairment with occasional decrease in work efficiency and
intermittent periods of inability to perform occupational tasks
(although generally functioning satisfactorily, with routine
behavior, self-care, and conversation normal), due to such symptoms
as: depressed mood, anxiety, suspiciousness, panic attacks (weekly
or less often), chronic sleep impairment, and mild memory loss
(such as forgetting names, directions, recent events). A 50 percent
evaluation is warranted for occupational and social impairment with

8 -

reduced reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory or stereotyped
speech; panic attacks more than once a week; difficulty in
understanding complex commands; impairment of short- and long-term
memory (e.g., retention of only highly learned material, forgetting
to complete tasks); impaired judgment or abstract thinking;
disturbances of motivation and mood; and difficulty in establishing
and maintaining effective work and social relationships. A 70
percent evaluation is warranted where there is occupational and
social impairment with deficiencies in most areas, such as work,
school, family relations, judgment, thinking or mood; suicidal
ideation; obsessional rituals which interfere with routine
activities; intermittently illogical, obscure, or irrelevant
speech; near-continuous panic or depression affecting the ability
to function independently, appropriately and effectively; impaired
impulse control such as unprovoked irritability with periods of
violence; spatial disorientation; neglect of personal appearance
and hygiene; difficulty in adapting to stressful circumstances;
inability to establish and maintain effective relationships. A 100
percent evaluation is warranted where there is evidence of total
occupational and social impairment due to gross impairment in
thought processes or communication; persistent delusions or
hallucinations; grossly inappropriate behavior; persistent danger
of hurting self or others; intermittent inability to perform
activities of daily living; disorientation to time or place; memory
loss for names of close relatives, own occupation or own name. 61
Fed. Reg. 52695-52702 (October 8, 1996) (to be codified at 38
C.F.R. 4.130).

The global assessment of functioning (GAF) score is a scale
reflecting the "psychological, social, and occupational functioning
in a hypothetical continuum of mental health-illness." [citing the
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores ranging
between 61 to 70 reflect some mild symptoms (e.g., depressed mood
and mild insomnia) or some difficulty in social, occupational, or
school functioning (e.g., occasional truancy, or theft within the
household), but generally functioning pretty well, and has some
meaningful interpersonal relationships. Scores ranging from 51 to
60 reflect moderate symptoms (e.g., flat affect and circumstantial
speech, occasional panic attacks) or moderate difficulty in social,
occupational, or school functioning (e.g., few friends, conflicts
with peers or

9 -

co-workers). Scores ranging from 41 to 50 reflect serious symptoms
(e.g., suicidal ideation, severe obsessional rituals, frequent
shoplifting) or any serious impairment in social, occupational or
school functioning (e.g., no friends, unable to keep a job). See
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Service connection for psychiatric disability, originally diagnosed
as psychoneurosis, anxiety, has been in effect since May 1945. The
veteran is currently in receipt of a 30 percent rating, which has
been in effect since 1946. His psychiatric disability is since been
diagnosed as PTSD.

VA outpatient reports dated from May to November 1993 are primarily
negative for note of psychiatric treatment or assessment, with the
exception of a notation of anxiety. In July 1995 a VA physician
indicated the veteran's chronic anxiety state had intensified,
resulting in insomnia, irritability, anxiety and withdrawal.

At a personal hearing in October 1995 the veteran complained of
nightmares and sometimes getting suddenly angry. He indicated he
got along with people as best that he could and tried to stay away
from crowds. He indicated he got along all right with his son. The
veteran indicated he went to VA for treatment every few months and
that he did not join a group even though his physician wanted him
to. He then clarified he did not actually receive any therapy, just
medication for his nerves, as well as for his blood pressure and
his cholesterol.

VA general medical examination in November 1995 resulted in a
diagnosis of depression. The veteran provided subjective complaints
of sleep disturbance with nightmares and was noted to be nervous
and depressed. Specific psychiatric examination was also conducted.
The veteran was able to provide goal-directed and coherent
responses to questions. His memory was stated to be complete. He
denied hearing voices or having suicidal ideation or psychotic
thought content. The examiner noted no evidence of a formal thought
disorder. The diagnosis was PTSD and the assigned GAF was 50.

Subsequent VA records primarily show treatment for physical
disability, with one note of an anxiety disorder.

10-

The most probative evidence in this case is the comprehensive 1995
VA examination report. At that time the assigned GAF was 50, on the
cusp between moderate and severe impairment. Review of the
definition of GAF scores reveals, however, that a GAF of 50 or
below contemplates symptoms such as suicidal ideation, severe
obsessional rituals, having no friends or an inability to keep a
job. Such factors are not shown in the veteran's case. He has
testified that he has friends, even though he does do a lot of
things on his own, and has further indicated he maintains
relationships with his son and his spouse. The VA examination
specifically notes the absence of any suicidal ideation or evidence
of any thought disorder. No contemporary private or VA outpatient
records contradict such conclusion. Rather, in this case, the
veteran's reported and manifested symptoms more closely approximate
the factors contemplated in moderate impairment due to psychiatric
disability. He has complained of depression, and anxiety and has
reported avoiding crowds, etc., so as not to become involved in
situations giving rise to anger or irritability. Such is consistent
with no more than a 30 percent rating under the old rating
criteria, for disability not more than "moderately large" in
degree. Such is also consistent with the new criteria for no more
than a 30 percent rating, in that the veteran has consistently been
shown to be functioning satisfactorily. By his own report, and as
confirmed by review of relevant medical records, he receives no
ongoing psychiatric therapy, and, medical records, to include the
above-mentioned VA examination report, are consistently negative
for note of any suspiciousness, memory loss or actual panic
attacks. The veteran has complained of sleep disturbance and
anxiety, and medical records document, at most, objective evidence
of depression and anxiety. The record is completely negative for
any evidence of circumstantial or other abnormal speech, any memory
or judgment impairment or any thought disturbances. In short, the
record demonstrates no more than.impairment warranting a 30 percent
rating assignment under the old or new rating criteria. The record
contains no competent medical. evidence in refutation of such
findings.

The Board has considered the applicability of the benefit of the
doubt doctrine. However, as the preponderance of the evidence is
against the veteran's claim, that doctrine is not applicable in the
instant appeal. Alemany v. Brown, 9 Vet. App. 518, 519 (1996),
citing Gilbert, 1 Vet. App. at 54.

Filariasis

The veteran is service-connected for filariasis, evaluated as
noncompensable under 38 C.F.R. 4.88b, Diagnostic Code 6305.

Prior to July 31, 1996, Diagnostic Code 6305 provided for
assignment of a 100 percent evaluation with evidence of initial
infection with severe lymphangitis or lymphadenitis, or, where such
was chronic with repeated recurrences and a tendency to severe
multiple involvement of the extremities and genitalia or with
severe lymphadenitis. A 60 percent evaluation was warranted based
on evidence of chronic filariasis with repeated recurrences and
beginning permanent deformity of one or more extremities or
genitalia or moderate lymphadenitis. A 30 percent rating was
warranted following any recurrence where such was symptomatic.
Where the symptoms had subsided following only one attack a zero
percent rating was warranted. A Note provided that ratings based on
permanent deformity of an extremity or the genitalia may be
assigned in combination but no combined with the general ratings
set out under 6305.

Effective July 31, 1996, Diagnostic Code 6305 provides that
lymphatic filariasis would be assigned a 100 percent evaluation
where the disease was active and would thereafter be rated based on
the presence of residuals such as epididymitis or lymphangitis
under the appropriate system.

In this case the veteran does not warrant a compensable evaluation
under either the old or new regulation.

By way of history, service connection was established for
filariasis in April 1946 and a 10 percent rating was assigned
effective May 26, 1945, based on one in- service incident.
Effective April 16, 1949, the 10 percent rating was reduced to

- 12 -

zero percent based on the absence of medical evidence of any
chronic filariasis or residuals therefrom.

In January 1994, the RO considered additional evidence and denied
any increase as such evidence was negative for findings of any
residuals of filariasis. The veteran appealed that decision. Since
that time additional records of private and VA outpatient medical
treatment have been associated with the claims file. Those records
note no reoccurrence of or diagnosis of chronic filariasis and
further note no deformity of the extremities or the genitalia
(examinations reveal such to be normal). Moreover, VA examination
conducted in November 1995 specifically noted there was no residual
evidence of filariasis, to include note of normal extremities and
genitalia. The veteran is not himself competent to provide the
requisite medical evidence of chronic or recurrent filariasis or
residuals thereof. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
Absent competent evidence of chronic filariasis, or repeated
occurrences with involvement of the' extremities and/or genitalia,
a compensable rating is not warranted under either the criteria in
effect prior or subsequent to July 1996.

The Board has considered the applicability of the benefit of the
doubt doctrine. However, as the preponderance of the evidence is
against the veteran's claim, that doctrine is not applicable in the
instant appeal. 38 U.S.C.A. 5107; Alemany v. Brown, 9 Vet. App.
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

ORDER

An increased rating for PTSD is denied.

A compensable rating for filariasis is denied.

13 -

REMAND

The veteran seeks service connection for diverticulitis, to include
claimed as secondary to his service-connected PTSD. See 38 C.F.R.
3.310 (2001); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

The VCAA, discussed above, is applicable to the veteran's
diverticulosis claim. The record contains a diagnosis of
diverticulosis, and the veteran is service- connected for
psychiatric disability; however, the current record contains no
medical opinion pertinent to the etiology of diverticulosis. As
such, remand to obtain such opinion is necessary prior to Board
adjudication on the merits. See 38 U-.S.C.A. 5103A; 66 Fed. Reg.
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 C.F.R.
3.159).

Accordingly, the above-referenced claim is remanded to the RO for
the following:

1. The RO should request that the veteran supply the names,
addresses and approximate dates of treatment or evaluation for all
health care providers who have treated or evaluated him for
diverticulosis. The RO should then take all necessary steps to
obtain copies of those records not already part of the claims
folder. The RO should inform the veteran of any records it has been
unsuccessful in obtaining. In any case, the RO should ensure all
pertinent VA treatment or hospitalization records are associated
with the claims file.

2. If the RO is unsuccessful in obtaining copies of any records
identified by the veteran, it should so inform the veteran and his
representative and request them to provide copies of such records.

14 -

3. Then, the RO should schedule the veteran for a VA examination by
a physician with appropriate expertise to determine the etiology of
diagnosed diverticulosis. The examiner must review the claims
folder before completing the examination report.

The examiner is requested to offer an opinion as to whether it is
as least as likely as not that any current diverticulitis was
initially incurred in or aggravated by military service, or,
whether such is as least as likely as not the result of or worsened
by the veteran's service- connected psychiatric disability.

4. The RO should then ensure that the above development has been
completed and should undertake any other actions it deems to be
required to comply with the notice and duty to assist provisions of
the VCAA.

5. The RO should then re-adjudicate the issue on appeal. If the
benefit sought is not granted to the veteran's satisfaction, he and
his representative should be furnished a supplemental statement of
the case and given an appropriate opportunity to respond thereto.

The purpose of this remand is to afford due process and to
accomplish additional development and adjudication, and the Board
intimates no opinion as to the ultimate outcome of this case. The
veteran need take no action until otherwise notified, but may
furnish additional evidence and/or argument during the appropriate
time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

15 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
2001)(Historical and Statutory Notes). In addition, VBA's
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.



